DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06 October 2021 has been entered.
Response to Amendment
Applicant’s amendments filed 06 October 2021 with respect to the claims have been fully considered and are deemed to overcome the previous claim objections and 35 U.S.C. 112(b) rejection.

Response to Arguments
Applicant's arguments filed 06 October 2021 stating “The process taught by Tiano leads one skilled in the art away from a combination as proposed. The Tiano process solvents would not be compatible with the processing required to process with the claimed glass/glass-ceramics. The liquids of the solvents would not successfully disperse the glass/glass-ceramic materials. Additionally the liquids of Tiano could remain behind resulting in detrimental outcomes. The vacuum filtration would not function to remove all liquids” have been fully considered but they are not persuasive. The Office respectfully notes that the modification over Tiano does not require the process used by Tiano, only the result of uniform dispersion disclosed by Tiano as producing the benefit of avoiding impairment of the mechanical properties of the composite material / structure (see first paragraph of section “5. Dispersion”). The claims only require the result/state of uniform dispersion, not the particular process used for achieving the uniform dispersion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2012/0308842 - hereafter referred to as Schmidt; previously cited) in view of NPL reference Hurst (Hurst, Janet. “Boron Nitride Nanotubes, Silicon Carbide Nanotubes, and Carbon Nanotubes - A Comparison of Properties and Applications”, National Aeronautics and Space Administration (NASA), Glenn Research Center, 2014; previously cited), NPL reference Tiano (Tiano, Amanda et al. “Boron Nitride Nanotube: Synthesis and Applications”, Proceedings of SPIE, Vol. 9060 906006-1, 2014; previously cited), Carpenter et al. (US 5,275,984 - hereafter referred to as Carpenter; previously cited), and Li et al. (US 6,699,604 - hereafter referred to as Li).
In reference to claim 1 
Schmidt discloses:
A composite article comprising:
a substrate (22 - Figure 2) subjected to thermal and environmental gas turbine engine conditions formed of substrate material, the substrate material comprising a silicon containing material (see paragraph [0021] and [0022]) selected from a group consisting of glass and glass/ceramic (see Schmidt paragraph [0021] stating “In a further example, the ceramic material is a silicon-based ceramic material, such as silicon carbide, silicon oxycarbide, silicon oxynitride, or glass, glass/ceramic material, or other oxide, carbide, nitride, boride or combination thereof that includes silicon”), and 
an additive (i.e., reinforcement material - see paragraph [0022]);
at least one of an environmental barrier coating (24,26 - Schmidt Figure 2 and paragraph [0011]), a thermal barrier coating, a velocity barrier, an abradable coating, and an erosion resistant coating coupled to said substrate.


the additive comprising boron nitride nanotubes;
wherein said boron nitride nanotubes are one of chemically modified and physically modified with additional layers, wherein said additional layers comprise coatings selected from the group consisting of oxides of Ba, Ga, Sr, Ca and combinations thereof;
said additive is uniformly dispersed in the at least one of the substrate and the at least one of an environmental barrier coating, a thermal barrier coating, a velocity barrier, an abradable coating, and an erosion resistant coating coupled to said substrate.

Hurst discloses:
	a composite material (see page 277 and/or Table 9.2 on page 283) comprising boron nitride nanotubes; boron nitride nanotubes are desirable for use in the hot section turbomachinery of gas turbine engines due to having high strength (see second paragraph of section 9.4 on page 281).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Schmidt to make the additive of boron nitride nanotubes, as disclosed by Hurst, for the purpose of imbuing high strength.

Tiano discloses:
uniform dispersion of boron nitride nanotubes used as a reinforcement material in a composite material / structure is desirable in order to avoid impairment of the mechanical properties of the composite material / structure (see first paragraph of section “5. Dispersion”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Schmidt to include uniform dispersion of the boron nitride nanotubes, as disclosed by Tiano, for the purpose of avoiding impairment of the 

Carpenter discloses:
a composite article comprising fibers in a matrix, wherein each fiber (10) is coated with layers (20a-20e) of tantalum pentoxide (see col.4:ll.20-23) in order to strengthen / toughen the fiber (see col.3:ll.12-16).
	
	Li discloses:
a turbomachine component comprising a substrate formed of a silicon-containing matrix material (see col.2:ll.14-16) having whiskers that are coated with a metal oxide selected to have a thermal expansion coefficient (see col.2:ll.62-65 and col.3:ll.3-5) close to that of the silicon-containing matrix material, wherein the metal oxide can be tantalum pentoxide (see col.2:ll.66-67) or strontium oxide (see col.3:ll.5-8).

Accordingly, Li teaches that strontium oxide is an acceptable substitute for tantalum pentoxide for use with a silicon-containing matrix material a turbomachine component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Schmidt in view of Hurst to include a coating of strontium oxide on the nanotubes, as disclosed by the combination of Carpenter and Li, in order to strengthen and/or protect them from damage.

Schmidt in view of Hurst, Tiano, Carpenter, and Li therefore addresses:
the additive comprising boron nitride nanotubes (Hurst);
wherein said boron nitride nanotubes are one of chemically modified and physically modified with additional layers (Carpenter - 20a-20e), wherein said additional layers comprise coatings selected from the group consisting of oxides of Ba, Ga, Sr (i.e., strontium oxide - Li), Ca and combinations thereof;
said additive is uniformly dispersed (due to the modification over Tiano) in the at least one of the substrate and the at least one of an environmental barrier coating (Schmidt - 24,26), a thermal barrier coating, a velocity barrier, an abradable coating, and an erosion resistant coating coupled to said substrate.

In reference to claim 6 
Schmidt in view of Hurst, Tiano, Carpenter, and Li addresses:
The composite article according to claim 1, wherein said substrate (Schmidt - 22) comprises at least one of: 
a continuous mass of the substrate material (see Schmidt paragraph [0022]; furthermore, any “mass” or any arbitrary region of a “mass” can be considered to be a “continuous mass of… material”); and (note: “at least one of:… and” establishes the limitations that follow as optional)
the substrate material further comprising: 
several different ceramic materials (see Schmidt paragraph [0022]) including the silicon containing material, 
carbon-based material, or 
metallic and carbon-based material.

In reference to claim 8 
Schmidt in view of Hurst, Tiano, Carpenter, and Li, as combined in the rejection of claim 1, addresses:
A turbine engine component (20 - Schmidt Figure 1) comprising:
a gas turbine engine substrate (Schmidt - 22) formed of substrate material, the substrate material comprising a silicon containing material (see Schmidt paragraph [0022]), wherein said silicon containing material is selected from a group consisting of glass (see Schmidt paragraph [0022]) and glass/ceramic; and
an additive (Schmidt - reinforcement material, as modified by Hurst to be boron nitride nanotubes) comprising boron nitride nanotubes, wherein said boron nitride nanotubes are one of chemically modified and physically modified with additional layers, wherein said additional layers comprise coatings selected from the group consisting of oxides of Ba, Ga, Sr (i.e., strontium oxide - Li), Ca and combinations thereof; wherein said additive is uniformly dispersed (due to the modification over Tiano) in at least one of the substrate and at least one of an environmental barrier coating (24,26 - Schmidt Figure 2 and paragraph [0011]), a thermal barrier coating, a velocity barrier, an abradable coating, and an erosion resistant coating coupled to said substrate.

In reference to claim 13
Schmidt in view of Hurst, Tiano, Carpenter, and Li addresses:
The turbine engine component according to claim 8, wherein the turbine engine component is selected from the group consisting of a combustor liner, an airfoil, a turbine blade (Schmidt - 20) or vane, a compressor blade or vane, and a blade outer air seal.

In reference to claim 14 
Schmidt in view of Hurst, Tiano, Carpenter, and Li, as combined in the rejection of claim 1, addresses:
A process for enhancing the thermal and mechanical properties of a gas turbine engine component composite material (i.e., glass/ceramic material of Schmidt) said process comprising:
adding an additive of boron nitride nanotubes (Schmidt - reinforcement material, as modified by Hurst to be boron nitride nanotubes) to said gas turbine engine component composite material, which is formed from a silicon-containing material (see Schmidt paragraph [0022]) wherein said silicon containing material is selected from the group consisting of glass and glass/ceramic;
coating said composite material with at least one of an environmental barrier coating (24,26 - Schmidt Figure 2 and paragraph [0011]), a thermal barrier coating, a velocity barrier, an abradable coating, and an erosion resistant coating; and 
modifying said boron nitride nanotubes by adding at least one additional layer (Carpenter - 20a-20e) to said boron nitride nanotubes, wherein said at least one additional layer is configured to protect said boron nitride nanotubes; wherein said boron nitride nanotubes are one of chemically modified and physically modified with additional layers (Carpenter - 20a-20e), wherein said at least one additional layer comprise coatings selected from the group consisting of oxides of Ba, Ga, Sr (i.e., strontium oxide - Li), Ca and combinations thereof;.
uniformly dispersing (due to the modification over Tiano) the additive throughout at least one of the composite material and the at least one of the environmental barrier coating, the thermal barrier coating, the velocity barrier, the abradable coating, and the erosion resistant coating.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Hurst, Tiano, Carpenter, Li, and Yamaguchi et al. (US 2014/0140008 - hereafter referred to as Yamaguchi; previously cited).

In reference to claim 4
Schmidt in view of Hurst, Tiano, Carpenter, and Li addresses:
	The composite article according to claim 1.

Schmidt in view of Hurst, Tiano, Carpenter, and Li does not address:
said one of chemically modified and physically modified is achieved by atomic layer deposition.



applying a coating (28) to the nanotubes (14) by an atomic layer deposition method (see paragraph [0104]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Schmidt in view of Hurst, Tiano, Carpenter, and Li to include applying the coating by atomic layer deposition, as disclosed by Yamaguchi, for the purpose of ensuring success by using a known method of applying a coating to a nanotube.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 




/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745